Opinion filed September 25, 2020




                                      In The


        Eleventh Court of Appeals
                                   ___________

                              No. 11-20-00198-CV
                                   ___________

         IN THE INTEREST OF B.P. AND B.P., CHILDREN


                     On Appeal from the 35th District Court
                             Brown County, Texas
                      Trial Court Cause No. CV 20-01-036


                     MEMORANDUM OPINION
      In this suit affecting the parent–child relationship, the mother of the children
has filed a pro se notice of appeal from the trial court’s Temporary Order Following
Show Cause Hearing. In that order, the trial court appointed the Department of
Family and Protective Services as the temporary managing conservator of the
children. We dismiss the appeal.
      On August 25, 2020, when this appeal was docketed, the clerk of this court
wrote Appellant and informed her that it did not appear that the order from which
she was attempting to appeal was a final, appealable order. We requested that
Appellant respond and show grounds to continue the appeal. We also informed
Appellant that the appeal was subject to dismissal. See TEX. R. APP. P. 42.3. In
response, Appellant simply sent this court another copy of the trial court’s temporary
order.
         A temporary order made for the safety and welfare of a child, including an
order for the temporary conservatorship of the child, is not a final, appealable order
and is “not subject to interlocutory appeal.” TEX. FAM. CODE ANN. § 105.001(a)(1),
(e) (West 2019). A court of appeals does not have jurisdiction to entertain an
appeal from an interlocutory temporary order regarding conservatorship. See id.;
Saavedra v. Schmidt, 96 S.W.3d 533, 536 (Tex. App.—Austin 2002, no pet.); see
also Dancy v. Daggett, 815 S.W.2d 548, 549 (Tex. 1991); In re Herring, 221 S.W.3d
729, 730 (Tex. App.—San Antonio 2007, orig. proceeding) (stating that a petition
for writ of mandamus is an appropriate means to challenge a temporary order issued
in a suit affecting the parent–child relationship). Because Appellant attempts to
appeal an interlocutory temporary order regarding conservatorship, we must dismiss
her appeal for want of jurisdiction. See Saavedra, 96 S.W.3d at 536; see also TEX. R.
APP. P. 42.3(a).
         Consequently, we dismiss this appeal for want of jurisdiction.


                                                                   PER CURIAM


September 25, 2020
Panel consists of: Bailey, C.J.,
Stretcher, J., and Wright, S.C.J.1
Willson, J., not participating.


         1
          Jim R. Wright, Senior Chief Justice (Retired), Court of Appeals, 11th District of Texas at Eastland,
sitting by assignment.
                                                      2